Exhibit (21) Subsidiaries of Eastman Kodak Company Companies Consolidated Organized Under Laws of: Eastman Kodak Company New Jersey Kodak Canada ULC CanadaCanada 1680382 Ontario Limited Canada Kodak Argentina S.A.I.C. Argentina Kodak Chilena S.A.F. ChileChile Kodak Americas, Ltd. New YorkVenezuela Kodak Venezuela, S.A. Venezuela Kodak (Near East), Inc. New YorkSingapore Kodak (Singapore) Pte. Limited Singapore Kodak Philippines, Ltd. New York Kodak (Malaysia) Sdn. Bhd. Malaysia Kodak Limited United Kingdom Kodak India Private Limited IndiaEngland Kodak International Finance Limited United Kingdom Kodak Graphic Communications Limited United Kingdom Kodak Polychrome Graphics Finance UK Limited United Kingdom Horsell Graphic Industries Ltd. United Kingdom Kodak Polska Sp.zo.o Poland Kodak OOO RussiaIndia Kodak France Laboratoires Kodak S.A.S. France Kodak Holding GmbH Germany Kodak Graphic Communications GmbH Germany Kodak Graphic Communications EAD Bulgaria Kodak GmbH Germany Kodak Unterstutzungsgesellschaft mbH Germany Eastman Kodak Holdings B.V Netherlands Eastman Kodak Sarl Switzerland Kodak Brasileira Comercio de Produtos para Imagem e Servicos Ltda Brazil Kodak da Amazonia Industria e Comercio Ltda. Brazil Creo Asia Pacific Limited Hong Kong Kodak Nederland B.V NetherlandsHong Kong Kodak (Hong Kong) Limited Hong Kong Kodak (Taiwan) Limited TaiwanIsrael Kodak Asia Pacific Solutions Pte. Ltd. Singapore Kodak IL Ltd Israel Kodak (China) Limited Hong Kong Cinelabs (Beijing) Limited China Kodak (Guangzhou) Technology Service Company Limited China Kodak (Shanghai) International Trading Co. Ltd China Kodak Imaging Services (Shenzhen) Ltd China Kodak (China) Investment Company Limited China Kodak Electronic Products (Shanghai) Company Limited China ShanghaiDa Hai Camera Co., Ltd. China Kodak (China) Company Limited China Kodak (China) Graphic Communications Company Ltd. China Kodak (Xiamen) Digital Imaging Products Company China Kodak (Wuxi) Company Limited China Kodak (Xiamen) Company Limited China Kodak Polychrome Graphics Company Ltd. Barbados Subsidiaries of Eastman Kodak Company (Cont'd) Companies Consolidated Organized Under Laws of: Kodak Japan Ltd. JapanJapan RPB Marketing Company Japan Yamanashi RPB Supply Co. Japan KPG Finance (Barbados) SRL Barbados Kodak Graphics Communications Asia Pacific Pte. Ltd. Singapore Kodak Polychrome Graphics China Ltd. China Kodak Polychrome Graphics Cono Sur SA Uruguay Kodak Polychrome Graphics Export SAFI Uruguay Kodak Polychrome Graphics (Hong Kong) Ltd. Hong Kong Kodak Polychrome Graphics Madeira Servicos Ltd. Barbados Kodak Polychrome Graphics Netherlands Antilles NV Curacao Kodak Korea Ltd South Korea Kodak New Zealand Limited New ZealandAustralia Kodak (Australasia) Pty. Ltd. Australia Kodak (Egypt) S.A.E. EgyptMalaysia Eastman Kodak International Capital Company, Inc. DelawareMexico Kodak de Mexico S.A. de C.V. Mexico Kodak Mexicana, S.A. de C.V. MexicoMexico Kodak de Colombia, SAS Columbia Kodak A/S DenmarkBelgium Kodak SA/NV Belgium Kodak Societe Anonyme Switzerland Kodak (Thailand) Limited ThailandAustria Kodak GmbH Austria Kodak Oy Finland Kodak S.p.A. ItalyNew York Kodak Portuguesa Limited New York Kodak, S.A. SpainSweden Kodak Nordic AB Sweden Wheeling Insurance Ltd. Bermuda FPC Inc. Delaware Far East Development Delaware NPEC Inc. California Kodak Realty, Inc. New York Laser-Pacific Media Corporation Delaware Qualex Inc. Delaware Note:Subsidiary company names are indented under the name of the parent company. 2
